Citation Nr: 0405593	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an annual clothing allowance from August 1, 
2001.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
March 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.
The record shows that in June 2003 she advised VA that she 
had revoked a power of attorney in favor of AMVETS and did 
not select other representation.




FINDING OF FACT

VA has prescribed Gentian Violet for the veteran's service-
connected otitis externa; the medication is shown to cause 
irreparable damage to outer garments.


CONCLUSION OF LAW

The criteria for entitlement to annual clothing allowance 
from August 1, 2001 have been met.  38 U.S.C.A. §§ 1162, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.810 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that when the RO granted service connection 
for otitis externa in October 1991, it rated the disability 0 
percent under Diagnostic Code (DC) 6210.  Thereafter the RO 
increased the rating to 10 percent under DCs 7899-6210.  At 
the time, she was using a topical gel for control.  A June 
1992 medical statement indicated the veteran had a chronic 
eczema in the left ear auditory canal.  This rating scheme 
was continued on subsequent evaluation of the disability in 
1994.

The veteran submitted her initial application for annual 
clothing allowance (VA Form 21-8678) in August 1996, wherein 
she identified the medication as "Gentian Violet" and the 
disability requiring the medication as ""auditory ear canal 
disease".  She provided a copy of the VA prescription for 
the medication and a statement that asserted the purple 
eardrops dripped on her clothing and that this was the only 
medication she used because of allergy.  



She also stated that she purchased the medication locally 
although VA gave her the first dose.  The approval came later 
in 1996 (VA Form 21-8679) and on the form the disability was 
identified as "skin condition 10%".  The basis for approval 
was that the medication caused irreparable damage to outer 
garments.

Thereafter the record shows that she received approval for 
annual for clothing allowance through July 2001 after 
submitting either VA Form 21-8678 or certifying continued use 
of the medication (VA Form 21-8992).  

In July 2001 she submitted a VA Form 21-8678 with essentially 
the same information and another certification (VA Form 20-
8992) in August 2001.  The VA determination in July 2001 
denying eligibility indicated that, in essence, she did not 
establish the previous basis of entitlement through her 
application.  According to a report of contact in August 
2002, the medication at issue was "not on the sheet" or 
list of medications that do stain clothes and do not wash 
out.  

The veteran's letter in September 2001 disputing the 
disallowance noted she now purchased the medication that the 
former VA treatment facility had provided to her and that she 
had received the clothing allowance since the medication had 
been prescribed.  

The record shows the claim was again denied in November 2001 
(VA Form 21-8679) for the same reason and in addition it was 
noted "not registered in Nebraska system".  An undated 
statement on file indicated the veteran was not eligible for 
clothing allowance, that she was service-connected for otitis 
externa with intermittent tinnitus and dizziness, and that 
there was no active prescription of record.  It was also 
noted she was not registered in the Nebraska system.  Another 
communication in late 2001 indicated she had never received 
the medication, "Gentian Violet", from the St Louis VA 
medical facility.

A VA clinical record dated in January 2002 noted that she had 
outer ear itching and used the named medication and a 
steroid, both minimally as directed.  In January 2002 she 
wrote that she now purchased the Gentian Violet over the 
counter.  Then in August 2002 she stated that it had been 
prescribed after a recent follow-up evaluation after 
medication recently given to treat her otitis caused a 
reaction.  Contemporaneous VA clinical records showing recent 
treatment for her otitis note in mid August 2002 that a light 
coating of "GV" was applied and that she was instructed to 
use "GV" as needed. 

The record shows that her application for annual clothing 
allowance was most recently considered and denied in December 
2002.  The statement of the case advised her there was no 
disagreement that "Gentian Violet" causes permanent 
staining to garments, but that it was not prescribed by a VA 
physician to treat a service-connected skin condition and 
that she was not service-connected for a skin condition.


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151.

The Secretary under regulations which the Secretary shall 
prescribe, shall pay a clothing allowance of $580 per year to 
each veteran who - (1) because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the Secretary 
determines tends to wear out or tear the clothing  
of the veteran; or 

(2) uses medication which (A) a physician has prescribed for 
a skin condition which is due to a service-connected 
disability, and (B) the Secretary determines causes 
irreparable damage to the veteran's outer garments.  
38 U.S.C.A. § 1162.



Except as provided in paragraph (d) of this section a veteran 
who has a service-connected disability, or a disability 
compensable under 38 U.S.C. 1151 as if it were service-
connected, is entitled, upon application therefor, to an 
annual clothing allowance as specified in 38 U.S.C. 1162. 

The annual clothing allowance is payable in a lump sum, and 
the following eligibility criteria must also be satisfied:

(1) A VA examination or hospital or examination report from a 
facility specified in Sec. 3.326(c) discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is 
the loss or loss of use of a hand or foot compensable at a 
rate specified in Sec. 3.350(a), (b), (c), (d), of (f); or

(2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outergarments. For the purposes of this 
paragraph 
"appliance" includes a wheelchair.

(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date. Subsequent annual payments for those meeting 
the eligibility 
requirements of paragraphs (a) of this section will become 
due on the anniversary date thereafter, both as to initial 
claims and recurring payments under previously established 
entitlement.



(c)(1) Except as provided in paragraph (c)(2) of this 
section, the application for a clothing allowance must be 
filed within 1 year of the anniversary date (August 1) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within 1 year of such date. The 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year.

(2) Where the initial determination of service connection for 
the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination.

(d) If a veteran is incarcerated in a Federal, State, or 
local penal institution for a period of more than 60 days and 
is furnished clothing without charge by the institution, VA 
shall reduce the amount of the annual clothing allowance by 
1/365th of the amount otherwise payable for each day the 
veteran was incarcerated during the 12-month period preceding 
the anniversary date for which entitlement is established. No 
reduction shall be made for the first 60 days of 
incarceration.  38 C.F.R. § 3.810.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision that grants 
every benefit that can be supported in law while protecting 
the interests of the Government.  38 C.F.R. § 3.103.


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  However, 
here the claim was filed after the date of enactment so there 
is no question regarding retroactive application.  

In view of the argument, the case does present a factual 
matter to which the VCAA would apply.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000), 38 U.S.C.A. § 501.  The 
information and evidence obtained is sufficient for an 
informed determination.  As the Board finds the record will 
support a grant of the benefit sough there is no need to 
elaborate further upon the duty to notify and assist under 
current law and regulations.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. 
§ 3.159.  The Board will now address the merits of the claim.  


Annual Clothing Allowance

The veteran filed a specific claim in the form prescribed by 
the Secretary for the annual clothing allowance and she was 
paid this allowance annually through July 2001.  However, VA 
did not consider her eligibility continuing and her future 
eligibility required authorization.  In essence, when she 
filed the claim in July 2001, VA made the determination 
denying annual payment for the current year beginning in 
August 2001.  VA affirmed the disallowance in subsequent 
years.  

Initially the Board will consider the veteran's September 
2001 allegation of error as a timely notice of disagreement 
contesting the result of the September 2001 rating decision.  
This will establish this appeal as being brought from that 
initial adverse determination regarding this benefit rather 
than a subsequent rating late in 2002.  See 38 C.F.R. 
§§ 3.103, 20.201.

The veteran may receive a clothing allowance where a service-
connected disability requires wear or uses a prosthetic or 
orthopedic appliance that VA determines tends to wear out or 
tear the clothing.  She relies on the alternative basis of 
entitlement where there is a skin condition due to a service-
connected disability and VA determines that medication for 
it, which a physician has prescribed, causes irreparable 
damage to the veteran's outer garments.  This is payable in a 
lump sum.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

The Board concludes that the Gentian Violet is prescribed for 
a skin condition linked to otitis externa.  Indeed, this was 
an element that established annual entitlement through July 
2001, and rating decisions do indicate that there was an 
analogous rating scheme, 7899-6210, for otitis externa 
contemplating skin manifestations in view of the 
symptomatology.  

In essence, under the applicable law and regulation the skin 
condition may be the result of a service-connected 
disability, which is somewhat more liberal than a requirement 
that the veteran have a service-connected skin disability per 
se.  Further, the veteran has produced evidence that the 
medication was prescribed beginning in 1996 and currently the 
instruction to use "GV" as needed is the equivalent of a 
prescription since it apparently can now be obtained without 
a prescription.  

However, for a claim for clothing allowance to prevail the 
veteran must establish the second element of the test.  The 
Board concludes there is competent evidence to support the 
finding that "GV" caused permanent staining of outer 
clothing.  The Board cannot overlook that VA conceded this 
element in the statement of the case.  Overall, the record 
does contain competent evidence that supports the claim or is 
in relative equipoise on the crucial elements.  
In either event, the appellant would prevail.  In the 
veteran's case at hand, a preponderance of the evidence is 
not against the claim which is granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Owens v. Brown, 7 Vet. 
App. 429, 432-3 (1995) and Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  


ORDER

Entitlement to an annual clothing allowance from August 
1,2001 is granted, subject to the regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



